HAWKINS, J.
Conviction is for transporting intoxicating liquor; punishment being one year in the penitentiary. The state’s evidence is sufficient to support the' conviction. Upon the trial appellant admitted the transportation of the liquor, but defended on the ground that he was transporting it for medicinal purposes. This issue was submitted to ■the jury under appropriate .instructions and the finding thereon was against appellant. No error is apparent from the record.
The judgment is affirmed.